DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	This Office Action is in response to the claim set filed on January 6, 2021.
	Claims 1-20 are pending.
	Claims 1-20 are currently rejected.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 554.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 10, 12, 14-16, and 18 are objected to because of the following informalities: 
These claims recite the phrase “and/or” in a manner that renders the claim language to be ambiguous. The Examiner suggests amending this to recite “or”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites that the vehicles of the instant application may comprise electric vehicles or solar electric vehicles. However, the claims, particularly claims 4-6 and 8-12 recite “refueling.” An exclusively electric vehicle, such as the claimed electric or solar electric vehicles of claim 16, cannot be “refueled,” as electric vehicles do not operate on or receive fuel. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1
101 Analysis - Step 1
Claim 1 is directed to a system for assigning a vehicle to a transportation request (i.e., a process). Therefore, claim 1 is within at least one of the four statutory categories. 
101 Analysis - Step 2A Prong I
The Examiner maintains that the claims submitted on January 6, 2021 recite an abstract idea, specifically, a mental process. Claim 1 recites:
“A system for assigning a vehicle to a transportation request, the system comprising: 
one or more servers comprising one or more processors and configured to communicate over a communications network;
a plurality of driver devices and/or vehicle subsystems, each driver device and/or vehicle subsystem comprising one or more processors and configured to communicate a vehicle status over a communications network to the one or more servers; and
a plurality of customer devices, each customer device comprising one or more processors and a user interface operable by a user of the customer device, wherein the customer device is configured to communicate over a communications network and interact with the one or more servers, thereby enabling a customer using the customer device to interact with the one or more servers to create a transportation request comprising a pickup location and a destination location, and in response to the transportation request, the one or more servers are further configured to:
receive from each of one or more of the plurality of driver devices and/or vehicle subsystems, a vehicle status of a vehicle associated thereto, wherein the vehicle status comprises a location of the vehicle and a value relating a range of the vehicle;
determine for one or more of the vehicles for which a vehicle status was received, if the vehicle comprises a sufficient range to fulfill the transportation request, wherein the determination is based at least in part on:
the location of the vehicle;
the value relating the range of the vehicle;
the pickup location of the transportation request; and
the destination location of the transportation request; and
assign a vehicle from the one or more vehicles for which a determination was made, based at least in part on the vehicle having been determined to comprise a sufficient range to fulfill the transportation request.”

The Examiner submits that the foregoing bolded limitation constitutes a “mental process” because under the broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determin[ing]” in the context of this claim encompasses mentally determining which car is suitable to fulfill a transportation request by physically examining the fuel level of the car. The “assign[ing]” step would merely be selecting a car based on the determination. Accordingly, the claim recites at least one abstract idea. 
101 Analysis - Step 2A Prong II
The additional elements merely recite generic computer components that are necessary to perform the abstract idea and do not integrate the judicial exception into a practical application. The additional limitations beyond the abstract idea are as follows (see the additional elements as underlined):
“A system for assigning a vehicle to a transportation request, the system comprising: 
one or more servers comprising one or more processors and configured to communicate over a communications network;
a plurality of driver devices and/or vehicle subsystems, each driver device and/or vehicle subsystem comprising one or more processors and configured to communicate a vehicle status over a communications network to the one or more servers; and
a plurality of customer devices, each customer device comprising one or more processors and a user interface operable by a user of the customer device, wherein the customer device is configured to communicate over a communications network and interact with the one or more servers, thereby enabling a customer using the customer device to interact with the one or more servers to create a transportation request comprising a pickup location and a destination location, and in response to the transportation request, the one or more servers are further configured to:
receive from each of one or more of the plurality of driver devices and/or vehicle subsystems, a vehicle status of a vehicle associated thereto, wherein the vehicle status comprises a location of the vehicle and a value relating a range of the vehicle;
determine for one or more of the vehicles for which a vehicle status was received, if the vehicle comprises a sufficient range to fulfill the transportation request, wherein the determination is based at least in part on:
the location of the vehicle;
the value relating the range of the vehicle;
the pickup location of the transportation request; and
the destination location of the transportation request; and
assign a vehicle from the one or more vehicles for which a determination was made, based at least in part on the vehicle having been determined to comprise a sufficient range to fulfill the transportation request.”

Regarding the limitations “a plurality of driver devices…,” “a plurality of customer devices…,” and “receive…,” the Examiner submits that these limitations are insignificant extra-solution activities that merely use generic computer components and network communication to perform the data gathering necessary to execute the abstract idea.  
101 Analysis - Step 2B
The additional elements, considered both individually and as an ordered combination, are not sufficient to amount to significantly more than the judicial exception. The integration of the abstract idea into a practical application amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. Hence, claim 1 is not patent eligible. 

Claim 18
101 Analysis - Step 1
Claim 18 is directed to a method for assigning a vehicle to a transportation request (i.e., a process). Therefore, claim 18 is within at least one of the four statutory categories. 
101 Analysis - Step 2A Prong I
The Examiner maintains that the claims submitted on January 6, 2021 recite an abstract idea, specifically, a mental process. Claim 18 recites:
“A method for assigning a vehicle to a transportation request, the method comprising: providing a system comprising:
one or more servers comprising one or more processors and configured to communicate over a communications network;
a plurality of driver devices and/or vehicle subsystems, each driver device and/or vehicle subsystem comprising one or more processors and configured to communicate a vehicle status over a communications network to the one or more servers; and
a plurality of customer devices, each customer device comprising one or more processors and a user interface operable by a user of the customer device, wherein the customer device is configured to communicate over a communications network and interact with the one or more servers, thereby enabling a customer using the customer device to interact with the one or more servers to create a transportation request;
receiving from each of one or more of the plurality of driver devices and/or vehicle subsystems, a vehicle status of a vehicle associated thereto, wherein the vehicle status comprises a location of the vehicle and a value relating a range of the vehicle;
receiving from a customer device, a transportation request comprising a pickup location and a destination location;
determining, in response to the received transportation request, for one or more vehicles associated to the received one or more vehicle statuses:
a sum distance comprising:
a travel distance from a vehicle location to the pickup location; and
a travel distance from the pickup location to the destination location; and
the vehicle has sufficient range to fulfill the transportation request, wherein the vehicle has sufficient range if the sum distance does not exceed the range of the vehicle; and
assigning one of the one or more vehicles having sufficient range to the transportation request based at least in part on the sum distance not exceeding the range of the vehicle.”

The Examiner submits that the foregoing bolded limitation constitutes a “mental process” because under the broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determin[ing]” in the context of this claim encompasses mentally determining which car is suitable to fulfill a transportation request by physically examining the fuel level of the car to see that it has a sufficient range to fulfill a request (e.g., the request is a 10-mile route and calculating the necessary amount of fuel to complete this route). The “assign[ing]” step would merely be selecting a car based on the determination. Accordingly, the claim recites at least one abstract idea. 
101 Analysis - Step 2A Prong II
The additional elements merely recite generic computer components that are necessary to perform the abstract idea and do not integrate the judicial exception into a practical application. The additional limitations beyond the abstract idea are as follows (see the additional elements as underlined):
“A method for assigning a vehicle to a transportation request, the method comprising: providing a system comprising:
one or more servers comprising one or more processors and configured to communicate over a communications network;
a plurality of driver devices and/or vehicle subsystems, each driver device and/or vehicle subsystem comprising one or more processors and configured to communicate a vehicle status over a communications network to the one or more servers; and
a plurality of customer devices, each customer device comprising one or more processors and a user interface operable by a user of the customer device, wherein the customer device is configured to communicate over a communications network and interact with the one or more servers, thereby enabling a customer using the customer device to interact with the one or more servers to create a transportation request;
receiving from each of one or more of the plurality of driver devices and/or vehicle subsystems, a vehicle status of a vehicle associated thereto, wherein the vehicle status comprises a location of the vehicle and a value relating a range of the vehicle;
receiving from a customer device, a transportation request comprising a pickup location and a destination location;
determining, in response to the received transportation request, for one or more vehicles associated to the received one or more vehicle statuses:
a sum distance comprising:
a travel distance from a vehicle location to the pickup location; and
a travel distance from the pickup location to the destination location; and
the vehicle has sufficient range to fulfill the transportation request, wherein the vehicle has sufficient range if the sum distance does not exceed the range of the vehicle; and
assigning one of the one or more vehicles having sufficient range to the transportation request based at least in part on the sum distance not exceeding the range of the vehicle.”

Regarding the limitations “a plurality of driver devices…,” “a plurality of customer devices…,” “receiving from each of the one or more of the plurality of driver devices…,” and “receiving from a customer device…,” the Examiner submits that these limitations are insignificant extra-solution activities that merely use generic computer components and network communication to perform the data gathering necessary to execute the abstract idea.  
101 Analysis - Step 2B
The additional elements, considered both individually and as an ordered combination, are not sufficient to amount to significantly more than the judicial exception. The integration of the abstract idea into a practical application amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. Hence, claim 18 is not patent eligible. 

Claim 20
101 Analysis - Step 1
Claim 20 is directed to a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, the one or more processors are configured to receive vehicle information and assign one of the one or more vehicles to fulfill a transportation request (i.e., a process). Therefore, claim 20 is within at least one of the four statutory categories. 
101 Analysis - Step 2A Prong I
The Examiner maintains that the claims submitted on January 6, 2021 recite an abstract idea, specifically, a mental process. Claim 20 recites:
“A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, the one or more processors are configured to:
receive one or more vehicle statuses of vehicles associated thereto, wherein a vehicle status comprises a location of a vehicle and a value relating a range of the vehicle;
receive a transportation request comprising a pickup location and a destination location;
determine, in response to the received transportation request, for one or more vehicles associated to the received one or more vehicle statuses:
a sum distance comprising:
a travel distance from a vehicle location to the pickup location; and
a travel distance from the pickup location to the destination location; and
the vehicle has sufficient range to fulfill the transportation request, wherein the vehicle has sufficient range if the sum distance does not exceed the range of the vehicle; and
assign one of the one or more vehicles having sufficient range to the transportation request based at least in part on the sum distance not exceeding the range of the vehicle.”

The Examiner submits that the foregoing bolded limitation constitutes a “mental process” because under the broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determin[ing]” in the context of this claim encompasses mentally determining which car is suitable to fulfill a transportation request by physically examining the fuel level of the car to see that it has a sufficient range to fulfill a request (e.g., the request is a 10-mile route and calculating the necessary amount of fuel to complete this route). The “assign[ing]” step would merely be selecting a car based on the determination. Accordingly, the claim recites at least one abstract idea. 101 Analysis - Step 2A Prong II
The additional elements merely recite generic computer components that are necessary to perform the abstract idea and do not integrate the judicial exception into a practical application. The additional limitations beyond the abstract idea are as follows (see the additional elements as underlined):
“A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, the one or more processors are configured to:
receive one or more vehicle statuses of vehicles associated thereto, wherein a vehicle status comprises a location of a vehicle and a value relating a range of the vehicle;
receive a transportation request comprising a pickup location and a destination location;
determine, in response to the received transportation request, for one or more vehicles associated to the received one or more vehicle statuses:
a sum distance comprising:
a travel distance from a vehicle location to the pickup location; and
a travel distance from the pickup location to the destination location; and
the vehicle has sufficient range to fulfill the transportation request, wherein the vehicle has sufficient range if the sum distance does not exceed the range of the vehicle; and
assign one of the one or more vehicles having sufficient range to the transportation request based at least in part on the sum distance not exceeding the range of the vehicle.”

Regarding the limitations “receive one or more vehicle statuses of vehicles…,” and “receive a transportation request…,” the Examiner submits that these limitations are insignificant extra-solution activities that merely use generic computer components to perform the data gathering necessary to execute the abstract idea.  
101 Analysis - Step 2B
The additional elements, considered both individually and as an ordered combination, are not sufficient to amount to significantly more than the judicial exception. The integration of the abstract idea into a practical application amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. Hence, claim 20 is not patent eligible. 

Dependent claims 2-17 and 19 only recite limitations further defining the mental process and recite further data gathering (i.e. receiving vehicle status). These limitations are considered mental process steps and additional steps that amount to necessary data gathering. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-17 and 19 are not patent eligible.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thakur (U.S. Patent Application Publication No. 20200312153).

Regarding claim 1, Thakur teaches a system for assigning a vehicle to a transportation request, the system comprising:
one or more servers comprising one or more processors and configured to communicate over a communications network; 
Thakur [0017] discloses “The AV fleet management system 108 can also include a number of gateways for communication with other elements of the AV fleet management network 102 and the outside world, such as a public gateway 112A, a vehicle gateway 112B, and a support gateway 112C (collectively, 112). In some embodiments, each gateway 112 can be associated with one or more websocket servers (not shown)…”
Thakur [0018] discloses “The vehicle gateway 112B can be an internal gateway for handling communications between the AV fleet management system 108 and the vehicles of the AV fleet 104.”
a plurality of driver devices and/or vehicle subsystems, each driver device and/or vehicle subsystem comprising one or more processors and configured to communicate a vehicle status over a communications network to the one or more servers; and
Thakur [0016] discloses “The AV fleet management network 102 can include an AV fleet management system 108. At a high level, the AV fleet management system 108 can communicate with AVs of the AV fleet 104 and handle live telemetry data coming back from the AVs in real time.”
The Examiner notes that telemetry data, by definition, may include location data (see https://www.fieldtechnologiesonline.com/doc/how-vehicle-telemetry-transforms-logistics-0001). 
The Examiner further notes that the transmission of AV telemetry data constitutes a communications network.
a plurality of customer devices, each customer device comprising one or more processors and a user interface operable by a user of the customer device, wherein the customer device is configured to communicate over a communications network and interact with the one or more servers, thereby enabling a customer using the customer device to interact with the one or more servers to create a transportation request comprising a pickup location and a destination location, and in response to the transportation request
Thakur [0018] discloses “The public gateway 112A can be open to requests over the WAN 106 from client devices (e.g., desktop computers, laptops, tablets, mobile phones, wearable devices, etc.) executing client applications (e.g., mobile application or “app”, voice assistant, Short Message Service (SMS) or other text messaging application, a web application accessed via a browser, etc.) for hailing an AV for a rideshare (or item delivery) service.”
Thakur [0026] discloses “The user 302 can represent a passenger (e.g., a person who requests to be driven from one point to another)…”
the one or more servers are further configured to: receive from each of one or more of the plurality of driver devices and/or vehicle subsystems, a vehicle status of a vehicle associated thereto, wherein the vehicle status comprises a location of the vehicle and a value relating a range of the vehicle;
Thakur [0046] discloses “The top pane 442 may also include a number of car icons 448A, 448B, 448C, and 448D (collectively, 448) each representing an available AV of the AV rideshare (or item delivery) service most proximate to the client device 402. Each of the car icons 448 also includes an ETA indicating the estimated time it would take for a corresponding AV to travel from the AV's current location to the current location represented by the first locator icon 444. The AV that is currently dispatched to the user by the AV rideshare (or item delivery) service may be represented by a car icon using graphical elements that are different from other available AVs within proximity of the client device 402, such as a car icon with bold lines… As yet another example, the user may prefer an AV having different resources (e.g., amount of fuel or battery charge…”
determine for one or more of the vehicles for which a vehicle status was received, if the vehicle comprises a sufficient range to fulfill the transportation request, wherein the determination is based at least in part on: the location of the vehicle; the value relating the range of the vehicle; the pickup location of the transportation request; and the destination location of the transportation request; and
The Examiner notes that the broadest reasonable interpretation of a method (or process) claim having contingent limitations (i.e., “if”) requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. If the claimed invention may be practiced without the condition happening, then the contingent step is not required by the broadest reasonable interpretation of the claim (see MPEP 2111.04 Section II).
assign a vehicle from the one or more vehicles for which a determination was made, based at least in part on the vehicle having been determined to comprise a sufficient range to fulfill the transportation request.
The Examiner notes that this limitation uses the result of the determination, which is based on a continent step. Therefore, this limitation is not required by the broadest reasonable interpretation of the claim (see MPEP 2111.04 Section II).
The Examiner further notes that Thakur [0051] discloses “Determining the availability of the AV can also include identifying a set of AVs currently without passengers (or delivery items) that are most proximate to the client device and that have sufficient resources (e.g., fuel, battery power…”
The Examiner further notes that Thakur Fig. 5 (provided below) depicts that the system dispatches the appropriate AV (508) after identifying its availability (504), which, as defined above, includes determining that the vehicle has sufficient range.

    PNG
    media_image1.png
    737
    519
    media_image1.png
    Greyscale

Regarding claim 2, Thakur teaches the system of claim 1, wherein:
a vehicle range is determined to be a sufficient range to fulfill the transportation request if a sum distance does not exceed the range of the vehicle, wherein the sum distance comprises a distance from the vehicle location to the pickup location and a distance from the pickup location to the destination location.
The Examiner notes that the broadest reasonable interpretation of a method (or process) claim having contingent limitations (i.e., “if”) requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. If the claimed invention may be practiced without the condition happening, then the contingent step is not required by the broadest reasonable interpretation of the claim (see MPEP 2111.04 Section II).

Regarding claim 3, Thakur teaches the system of claim 2, wherein:
the sum distance further comprises a predetermined remaining minimum range distance.
The Examiner notes that claim 3 is dependent on claim 2 which contains a contingent limitation. The execution of claim 2 is not required under the broadest reasonable interpretation of the claim, therefore, claim 3 is also not required to be executed.

Regarding claim 4, Thakur teaches the system of claim 2, wherein:
the sum distance further comprises a refueling distance, wherein a refueling distance is a distance from the destination location to a fuel unit location of a fuel unit comprising fuel services which meet a fuel service criterion of the vehicle for which a determination is being made.
The Examiner notes that claim 4 is dependent on claim 2 which contains a contingent limitation. The execution of claim 2 is not required under the broadest reasonable interpretation of the claim, therefore, claim 4 is also not required to be executed.

Regarding claim 5, Thakur teaches the system of claim 4, wherein:
the one or more servers are further configured to determine if, in addition to comprising a sufficient range to fulfill the transportation request, a vehicle for which a determination is being made requires refueling.
The Examiner notes that the broadest reasonable interpretation of a method (or process) claim having contingent limitations (i.e., “if”) requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. If the claimed invention may be practiced without the condition happening, then the contingent step is not required by the broadest reasonable interpretation of the claim (see MPEP 2111.04 Section II). Further, claim 5 is dependent on claim 4 which contains a contingent limitation. The execution of claim 4 is not required under the broadest reasonable interpretation of the claim, therefore, claim 5 is also not required to be executed.

Regarding claim 6, Thakur teaches the system of claim 5, wherein:
a vehicle is determined to comprise a sufficient range to fulfill the transportation request and to require refueling if the vehicle range is between the sum distance and the sum distance plus a predetermined range margin.
The Examiner notes that the broadest reasonable interpretation of a method (or process) claim having contingent limitations (i.e., “if”) requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. If the claimed invention may be practiced without the condition happening, then the contingent step is not required by the broadest reasonable interpretation of the claim (see MPEP 2111.04 Section II). Further, claim 6 is dependent on claim 5 which contains a contingent limitation. The execution of claim 5 is not required under the broadest reasonable interpretation of the claim, therefore, claim 6 is also not required to be executed.

Regarding claim 7, Thakur teaches the system of claim 6, wherein:
the sum distance further comprises a predetermined remaining minimum range distance.
The Examiner notes that claim 7 is dependent on claim 6 which contains a contingent limitation. The execution of claim 6 is not required under the broadest reasonable interpretation of the claim, therefore, claim 7 is also not required to be executed.

Regarding claim 8, Thakur teaches the system of claim 6, wherein:
if one or more vehicles are determined to comprise a sufficient range to fulfill the transportation request and to require refueling, and if one or more of the vehicles comprising a sufficient range and requiring refueling do not already have a refueling event pending, then of the vehicles comprising a sufficient range, requiring refueling and not having a refueling event pending, a vehicle comprising the lowest range is the vehicle assigned to the transportation request.
The Examiner notes that the broadest reasonable interpretation of a method (or process) claim having contingent limitations (i.e., “if”) requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. If the claimed invention may be practiced without the condition happening, then the contingent step is not required by the broadest reasonable interpretation of the claim (see MPEP 2111.04 Section II). Further, claim 8 is dependent on claim 6 which contains a contingent limitation. The execution of claim 6 is not required under the broadest reasonable interpretation of the claim, therefore, claim 8 is also not required to be executed.
The Examiner further notes that Thakur [0027] discloses “Each vehicle 304 may be associated with one or more vehicle events 314 (e.g., refuels or recharges…”

Regarding claim 9, Thakur teaches the system of claim 8, wherein:
the assigned vehicle is scheduled for a refueling event, and thereby has a refueling event pending.
The Examiner notes that claim 9 is dependent on claim 8 which contains a contingent limitation. The execution of claim 8 is not required under the broadest reasonable interpretation of the claim, therefore, claim 9 is also not required to be executed.

Regarding claim 10, Thakur teaches the system of claim 6, wherein:
if one or more vehicles are determined to comprise a sufficient range to fulfill the transportation request, and if none of the vehicles comprising a sufficient range are determined to require refueling, then of the vehicles comprising a sufficient range and not requiring refueling, a vehicle with a shortest distance from the vehicle location to the pickup location and/or an earliest estimated arrival time to the pickup location is the vehicle assigned to the transportation request.
The Examiner notes that the broadest reasonable interpretation of a method (or process) claim having contingent limitations (i.e., “if”) requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. If the claimed invention may be practiced without the condition happening, then the contingent step is not required by the broadest reasonable interpretation of the claim (see MPEP 2111.04 Section II).

Regarding claim 11, Thakur teaches the system of claim 6, wherein:
if one or more vehicles are determined to comprise a sufficient range to fulfill the transportation request, and if all of the vehicles comprising a sufficient range already have a refueling event pending, then of the vehicles comprising a sufficient range, requiring refueling and having a refueling event pending, a vehicle comprising the lowest range is the vehicle assigned to the transportation request.
The Examiner notes that the broadest reasonable interpretation of a method (or process) claim having contingent limitations (i.e., “if”) requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. If the claimed invention may be practiced without the condition happening, then the contingent step is not required by the broadest reasonable interpretation of the claim (see MPEP 2111.04 Section II). Further, claim 11 is dependent on claim 6 which contains a contingent limitation. The execution of claim 6 is not required under the broadest reasonable interpretation of the claim, therefore, claim 11 is also not required to be executed.

Regarding claim 12, Thakur teaches the system of claim 6, wherein:
one or more vehicles are determined to comprise a sufficient range to fulfill the transportation request and to require refueling;
The Examiner notes that claim 12 is dependent on claim 6 which contains a contingent limitation. The execution of claim 6 is not required under the broadest reasonable interpretation of the claim, therefore, claim 12 is also not required to be executed.
all of the one or more vehicles determined to comprise a sufficient range and to require refueling already have a refueling pending; and
The Examiner notes that claim 12 is dependent on claim 6 which contains a contingent limitation. The execution of claim 6 is not required under the broadest reasonable interpretation of the claim, therefore, claim 12 is also not required to be executed.
if one or more vehicles are determined to comprise a sufficient range to fulfill the transportation request and to not require refueling; then, a vehicle of the one or more vehicles determined to comprise a sufficient and to not require refueling with a shortest distance from the vehicle location to the pickup location and/or an earliest estimated arrival time to the pickup location is the vehicle assigned to the transportation request; else, a vehicle of the one or more vehicles determined to comprise a sufficient range and to require refueling that already has a refueling pending, and that has a lowest vehicle range is the vehicle assigned to the transportation request.
The Examiner notes that the broadest reasonable interpretation of a method (or process) claim having contingent limitations (i.e., “if”) requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. If the claimed invention may be practiced without the condition happening, then the contingent step is not required by the broadest reasonable interpretation of the claim (see MPEP 2111.04 Section II).

Regarding claim 13, Thakur teaches the system of claim 1, wherein:
the determination for one or more of the vehicles for which a vehicle status was received is made for vehicles comprising a vehicle location within a first proximity of the pickup location of the transportation request
The Examiner notes that claim 13 is dependent on claim 1 which contains a contingent limitation. The execution of claim 1 elements is not required under the broadest reasonable interpretation of the claim, therefore, claim 13 is also not required to be executed.
The Examiner further notes that Thakur [0051] discloses “Determining the availability of the AV can also include identifying a set of AVs currently without passengers (or delivery items) that are most proximate to the client device and that have sufficient resources (e.g., fuel, battery power, tire pressure, etc.) to service a user of the client device.”
and if no vehicles are determined to comprise a sufficient range to fulfill the transportation request, then the determination for one or more of the vehicles for which a vehicle status was received is a first determination, and the one or more servers are further configured to make a next determination for one or more of the vehicles for which a vehicle status was received, wherein the next determination is made for vehicles comprising a vehicle location within a next proximity of the pickup location of the transportation request, wherein the next proximity is a greater distance than the first proximity.
The Examiner notes that the broadest reasonable interpretation of a method (or process) claim having contingent limitations (i.e., “if”) requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. If the claimed invention may be practiced without the condition happening, then the contingent step is not required by the broadest reasonable interpretation of the claim (see MPEP 2111.04 Section II).

Regarding claim 14, Thakur teaches the system of claim 1, wherein:
vehicles associated with the plurality of driver devices and/or vehicle subsystems comprise ground vehicles and/or air vehicles.
The Examiner notes that claim 14 is dependent on claim 1 which contains a contingent limitation. The execution of claim 1 elements is not required under the broadest reasonable interpretation of the claim, therefore, claim 14 is also not required to be executed.
The Examiner further notes that Thakur [0013] discloses “The AV fleet management system can dispatch the AV from the first location to the second location via the first route prior to determining a destination of a second route from the second location to the destination,” and that fleet management indicates managing a plurality of vehicle subsystems.

Regarding claim 15, Thakur teaches the system of claim 14, wherein:
ground vehicles and/or air vehicles comprise autonomous vehicles, in-vehicle operator vehicles, and/or remotely operated vehicles.
The Examiner notes that claim 15 is dependent on claim 1 which contains a contingent limitation. The execution of the contingent element in claim 1 is not required under the broadest reasonable interpretation of the claim, therefore, claim 15 is also not required to be executed.
The Examiner further notes that Thakur [0001] discloses “The subject matter of this disclosure relates in general to the field of autonomous vehicles, and more particularly, to optimizing dispatching of autonomous vehicles using an autonomous vehicle fleet management system.”

Regarding claim 16, Thakur teaches the system of claim 15, wherein:
vehicles comprise electric vehicles, gasoline vehicles, diesel vehicles, hybrid electric vehicles, plugin hybrid electric vehicles, solar electric vehicles, ethanol vehicles, biodiesel vehicles, propane vehicles, compressed natural gas (CNG) vehicles and/or hydrogen vehicles.
The Examiner notes that claim 15 is dependent on claim 1 which contains a contingent limitation. The execution of the contingent element in claim 1 is not required under the broadest reasonable interpretation of the claim, therefore, claim 15 is also not required to be executed.
The Examiner further notes that Thakur [0001] discloses “The subject matter of this disclosure relates in general to the field of autonomous vehicles, and more particularly, to optimizing dispatching of autonomous vehicles using an autonomous vehicle fleet management system,” and Thakur [0002] discloses “…control a mechanical system of the AV, such as a vehicle propulsion system, a braking system, a steering system, and so forth.”

Regarding claim 17, Thakur teaches the system of claim 1, further comprising:
one or more databases accessible by the one or more servers, wherein the one or more databases comprise: a plurality of transportation requests;
The Examiner notes that claim 17 is dependent on claim 1 which contains a contingent limitation. The execution of the contingent element in claim 1 is not required under the broadest reasonable interpretation of the claim, therefore, claim 15 is also not required to be executed.
The Examiner further notes that Thakur [0033] discloses “The cacher service 216 is a service responsible for caching data related to a particular trip that can later be transferred to a trip passenger in a periodic manner…Some of the functionality of the cacher service 216 can include parsing of incoming AV state (e.g., telemetry state, passenger state, dispatch service state messages, etc.), listening to published trip updates, calculating an Estimated Time of Arrival (ETA) for active trips…”
a plurality of vehicle records, wherein each vehicle record comprises a vehicle identifier associated with a vehicle; and
The Examiner notes that claim 17 is dependent on claim 1 which contains a contingent limitation. The execution of the contingent element in claim 1 is not required under the broadest reasonable interpretation of the claim, therefore, claim 15 is also not required to be executed.
a plurality of vehicle assignments, wherein each vehicle assignment comprises an identifier associating a vehicle to a transportation request, wherein upon assigning a vehicle to a transportation request, the one or more servers are further configured to write to the one or more databases an identifier associating the vehicle to the transportation request.
The Examiner notes that claim 17 is dependent on claim 1 which contains a contingent limitation. The execution of the contingent element in claim 1 is not required under the broadest reasonable interpretation of the claim, therefore, claim 15 is also not required to be executed.

Regarding claim 18, Thakur teaches a method for assigning a vehicle to a transportation request, the method comprising:
providing a system comprising: one or more servers comprising one or more processors and configured to communicate over a communications network;
Thakur [0017] discloses “The AV fleet management system 108 can also include a number of gateways for communication with other elements of the AV fleet management network 102 and the outside world, such as a public gateway 112A, a vehicle gateway 112B, and a support gateway 112C (collectively, 112). In some embodiments, each gateway 112 can be associated with one or more websocket servers (not shown)…”
Thakur [0018] discloses “The vehicle gateway 112B can be an internal gateway for handling communications between the AV fleet management system 108 and the vehicles of the AV fleet 104.”
a plurality of driver devices and/or vehicle subsystems, each driver device and/or vehicle subsystem comprising one or more processors and configured to communicate a vehicle status over a communications network to the one or more servers; and
Thakur [0016] discloses “The AV fleet management network 102 can include an AV fleet management system 108. At a high level, the AV fleet management system 108 can communicate with AVs of the AV fleet 104 and handle live telemetry data coming back from the AVs in real time.”
The Examiner notes that telemetry data, by definition, may include location data (see https://www.fieldtechnologiesonline.com/doc/how-vehicle-telemetry-transforms-logistics-0001). 
The Examiner further notes that the transmission of AV telemetry data constitutes a communications network.
a plurality of customer devices, each customer device comprising one or more processors and a user interface operable by a user of the customer device, wherein the customer device is configured to communicate over a communications network and interact with the one or more servers, thereby enabling a customer using the customer device to interact with the one or more servers to create a transportation request;
Thakur [0018] discloses “The public gateway 112A can be open to requests over the WAN 106 from client devices (e.g., desktop computers, laptops, tablets, mobile phones, wearable devices, etc.) executing client applications (e.g., mobile application or “app”, voice assistant, Short Message Service (SMS) or other text messaging application, a web application accessed via a browser, etc.) for hailing an AV for a rideshare (or item delivery) service.”
Thakur [0026] discloses “The user 302 can represent a passenger (e.g., a person who requests to be driven from one point to another)…”
receiving from each of one or more of the plurality of driver devices and/or vehicle subsystems, a vehicle status of a vehicle associated thereto, wherein the vehicle status comprises a location of the vehicle and a value relating a range of the vehicle;
Thakur [0046] discloses “The top pane 442 may also include a number of car icons 448A, 448B, 448C, and 448D (collectively, 448) each representing an available AV of the AV rideshare (or item delivery) service most proximate to the client device 402. Each of the car icons 448 also includes an ETA indicating the estimated time it would take for a corresponding AV to travel from the AV's current location to the current location represented by the first locator icon 444. The AV that is currently dispatched to the user by the AV rideshare (or item delivery) service may be represented by a car icon using graphical elements that are different from other available AVs within proximity of the client device 402, such as a car icon with bold lines… As yet another example, the user may prefer an AV having different resources (e.g., amount of fuel or battery charge…”
receiving from a customer device, a transportation request comprising a pickup location and a destination location;
Thakur [0018] discloses “The public gateway 112A can be open to requests over the WAN 106 from client devices (e.g., desktop computers, laptops, tablets, mobile phones, wearable devices, etc.) executing client applications (e.g., mobile application or “app”, voice assistant, Short Message Service (SMS) or other text messaging application, a web application accessed via a browser, etc.) for hailing an AV for a rideshare (or item delivery) service.”
Thakur [0026] discloses “The user 302 can represent a passenger (e.g., a person who requests to be driven from one point to another)…”
determining, in response to the received transportation request, for one or more vehicles associated to the received one or more vehicle statuses: a sum distance comprising: a travel distance from a vehicle location to the pickup location; and a travel distance from the pickup location to the destination location; and the vehicle has sufficient range to fulfill the transportation request, wherein the vehicle has sufficient range if the sum distance does not exceed the range of the vehicle; and
The Examiner notes that the broadest reasonable interpretation of a method (or process) claim having contingent limitations (i.e., “if”) requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. If the claimed invention may be practiced without the condition happening, then the contingent step is not required by the broadest reasonable interpretation of the claim (see MPEP 2111.04 Section II).
assigning one of the one or more vehicles having sufficient range to the transportation request based at least in part on the sum distance not exceeding the range of the vehicle.
The Examiner notes that this limitation is based on the determination step, which contains a continent step. Therefore, this limitation is not required by the broadest reasonable interpretation of the claim (see MPEP 2111.04 Section II).
The Examiner further notes that Thakur [0051] discloses “Determining the availability of the AV can also include identifying a set of AVs currently without passengers (or delivery items) that are most proximate to the client device and that have sufficient resources (e.g., fuel, battery power…”
The Examiner further notes that Thakur Fig. 5 (provided below) depicts that the system dispatches the appropriate AV (508) after identifying its availability (504), which, as defined above, includes determining that the vehicle has sufficient range.

    PNG
    media_image1.png
    737
    519
    media_image1.png
    Greyscale


Regarding claim 19, Thakur teaches the method of claim 18, the method further comprising:
providing a system further comprising: one or more databases accessible by the one or more servers, wherein the one or more databases comprise: a plurality of transportation requests, wherein each transportation request comprises a pickup location and a destination location;
The Examiner notes that claim 19 is dependent on claim 18 which contains a contingent limitation. The execution of the contingent element in claim 18 is not required under the broadest reasonable interpretation of the claim, therefore, claim 19 is also not required to be executed.
a plurality of vehicle records, wherein each vehicle record comprises a vehicle identifier associated with a vehicle; and
The Examiner notes that claim 19 is dependent on claim 18 which contains a contingent limitation. The execution of the contingent element in claim 18 is not required under the broadest reasonable interpretation of the claim, therefore, claim 19 is also not required to be executed.
a plurality of vehicle assignments, wherein each vehicle assignment comprises an identifier associating a vehicle to a transportation request; and writing to the one or more databases an identifier associating the assigned vehicle to the transportation request.
The Examiner notes that claim 19 is dependent on claim 18 which contains a contingent limitation. The execution of the contingent element in claim 18 is not required under the broadest reasonable interpretation of the claim, therefore, claim 19 is also not required to be executed.

Regarding claim 20, Thakur teaches a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, the one or more processors are configured to:
receive one or more vehicle statuses of vehicles associated thereto, wherein a vehicle status comprises a location of a vehicle and a value relating a range of the vehicle;
Thakur [0046] discloses “The top pane 442 may also include a number of car icons 448A, 448B, 448C, and 448D (collectively, 448) each representing an available AV of the AV rideshare (or item delivery) service most proximate to the client device 402. Each of the car icons 448 also includes an ETA indicating the estimated time it would take for a corresponding AV to travel from the AV's current location to the current location represented by the first locator icon 444. The AV that is currently dispatched to the user by the AV rideshare (or item delivery) service may be represented by a car icon using graphical elements that are different from other available AVs within proximity of the client device 402, such as a car icon with bold lines… As yet another example, the user may prefer an AV having different resources (e.g., amount of fuel or battery charge…”
receive a transportation request comprising a pickup location and a destination location; 
Thakur [0018] discloses “The public gateway 112A can be open to requests over the WAN 106 from client devices (e.g., desktop computers, laptops, tablets, mobile phones, wearable devices, etc.) executing client applications (e.g., mobile application or “app”, voice assistant, Short Message Service (SMS) or other text messaging application, a web application accessed via a browser, etc.) for hailing an AV for a rideshare (or item delivery) service.”
Thakur [0026] discloses “The user 302 can represent a passenger (e.g., a person who requests to be driven from one point to another)…”
determine, in response to the received transportation request for one or more vehicles associated to the received one or more vehicle statuses: a sum distance comprising: a travel distance from a vehicle location to the pickup location; and a travel distance from the pickup location to the destination location; and the vehicle has sufficient range to fulfill the transportation request, wherein the vehicle has sufficient range if the sum distance does not exceed the range of the vehicle; and
The Examiner notes that the broadest reasonable interpretation of a method (or process) claim having contingent limitations (i.e., “if”) requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. If the claimed invention may be practiced without the condition happening, then the contingent step is not required by the broadest reasonable interpretation of the claim (see MPEP 2111.04 Section II).
assign one of the one or more vehicles having sufficient range to the transportation request based at least in part on the sum distance not exceeding the range of the vehicle.
The Examiner notes that this limitation is based on the determination step, which contains a continent step. Therefore, this limitation is not required by the broadest reasonable interpretation of the claim (see MPEP 2111.04 Section II).
The Examiner further notes that Thakur [0051] discloses “Determining the availability of the AV can also include identifying a set of AVs currently without passengers (or delivery items) that are most proximate to the client device and that have sufficient resources (e.g., fuel, battery power…”
The Examiner further notes that Thakur Fig. 5 (provided below) depicts that the system dispatches the appropriate AV (508) after identifying its availability (504), which, as defined above, includes determining that the vehicle has sufficient range.

    PNG
    media_image1.png
    737
    519
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chase et al. (U.S. Patent Application Publication No. 20180322775) discloses an Autonomous Vehicle Enhancement System (AVES) method for monitoring and managing a fleet of autonomous vehicles and optimizing assignment of the autonomous vehicles to users requesting services. The AVES receives real-time vehicle fuel/power-charge levels which may include travel distance range according to fuel tank or electrical battery capacity available.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T.S./Patent Examiner, Art Unit 3662            

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662